Citation Nr: 0947392	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-08 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for service-connected degenerative joint disease of the 
lumbar spine for the portion of the appeal period prior to 
August 14, 2004.

2.  Entitlement to an initial rating higher than 20 percent 
for service-connected degenerative joint disease of the 
lumbar spine for the portion of the appeal period from 
November 1, 2004.  

3.  Entitlement to an initial rating higher than 10 percent 
for service-connected radiculopathy affecting the left leg 
associated with degenerative joint disease of the lumbar 
spine. 

4.  Entitlement to an effective date earlier than November 1, 
2004, for the grant of a 20 percent evaluation for service-
connected degenerative joint disease of the lumbar spine 
following convalescence.

5.  Entitlement to an effective date earlier than January 29, 
2004, for the grant of service connection for radiculopathy 
of the left leg associated with degenerative joint disease of 
the lumbar spine.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for depression.

8.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to December 
1979.

This matter arises before the Board of Veterans' Appeals 
(Board) from December 2003 and January 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, and a June 2005 rating decision of 
the VA RO in Cleveland, Ohio.

The issues of entitlement to an initial rating higher than 10 
percent for service-connected radiculopathy affecting the 
left leg associated with degenerative joint disease of the 
lumbar spine, entitlement to service connection for 
depression, and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's degenerative 
joint disease of the lumbar spine was manifested by severe 
limitation of motion or a severe strain with loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.    

2.  The evidence of record shows that from August 14, 2004, 
to October 31, 2004, the Veteran was entitled to a 100 
percent disability rating for a convalescence period due to 
degenerative joint disease of the lumbar spine.

3.  On August 10, 2005, the Veteran filed a notice of 
disagreement, claiming he was entitled to an increased rating 
for his service-connected degenerative joint disease of the 
lumbar spine with an earlier effective date.

4.  In February 2007, the RO granted the Veteran a 20 percent 
disability rating for his degenerative joint disease of the 
lumbar spine effective November 1, 2004.  

5.  In his March 2007 substantive appeal, the Veteran argued 
for an earlier effective date for his service-connected 
degenerative joint disease of the lumbar spine.

6.  On January 29, 2004, the Veteran claimed he was entitled 
to service connection for radiculopathy of the left leg 
associated with degenerative joint disease of the lumbar 
spine.

7.  In June 2005, the RO granted the Veteran a 10 percent 
disability rating effective January 29, 2004.  

8.  In his August 2005 notice of disagreement and March 2007 
substantive appeal, the Veteran argued for an earlier 
effective date for his radiculopathy of the left leg 
associated with degenerative joint disease of the lumbar 
spine.

9.  There is no clear and unmistakable error in any rating 
decisions issued by the RO relating to the Veteran's 
radiculopathy of the left leg associated with degenerative 
joint disease of the lumbar spine.

10.  The Veteran's claimed PTSD stressor events have not been 
sufficiently corroborated by credible supporting evidence.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent for a 
degenerative joint disease of the lumbar spine have been 
approximated for the entire appeal period prior.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292 and 5295 (2002 and 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

2.  The claim for an effective date earlier than November 1, 
2004, for the grant of a 20 percent schedular rating for 
degenerative joint disease of the lumbar spine has been 
rendered moot.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 19.25, Diagnostic Code 5243 (2009). 

3.  The criteria for an effective date earlier than January 
29, 2004, for the grant of service connection for 
radiculopathy of the left leg associated with degenerative 
joint disease of the lumbar spine have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2009). 

4.  PTSD was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In two letters dated May 2006, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed PTSD and claims for 
earlier effective dates, as well as described the types of 
evidence that the Veteran should submit in support of those 
claims.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claims.  The May 2006 VCAA notice letters 
also addressed the elements of degree of disability and 
effective date.  Although the RO notified the Veteran of the 
wrong dates for his claim for an effective date earlier than 
November 1, 2004, for the grant of a 20 percent evaluation 
for service-connected degenerative joint disease of the 
lumbar spine following convalescence, the Board finds that 
this error is harmless as the Veteran already has a 100 
percent disability rating during the convalescence period and 
this decision grants him a 40 percent rating for the portion 
of the appeal period prior to the convalescence period.  As 
explained below, this decision renders the Veteran's claims 
for earlier effective dates moot.  

As for the Veteran's claim for an initial rating higher than 
10 percent for service-connected degenerative joint disease 
of the lumbar spine for the portion of the appeal period 
prior to August 14, 2004, the aforementioned May 2006 VCAA 
notice letter included notice relevant to increased ratings 
and satisfied the VCAA.  Although the decision was 
subsequently modified, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) held in Vazquez-
Flores v. Peake that certain notice elements were required 
for an increased rating claim.  22 Vet. App. 37 (2008); see 
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sep. 4, 2009).  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As the issue on appeal involves entitlement to a 
higher initial rating, the Board finds that no discussion of 
VA's compliance with the notice elements outlined in Vazquez 
is necessary in this case.  
     
The Board further notes that the Veteran was provided with a 
copy of the February 2002, January 2003, December 2003, June 
2005, and January 2007 rating decisions and the February 2007 
and August 2007 Statements of the Case (SOC), which 
cumulatively included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence considered to reach the decisions.  
Moreover, any defect in timing of the notice letters was 
cured by the subsequent readjudication of the Veteran's 
claims in February and August 2007.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination for his 
spine disorder and obtained the Veteran's VA treatment 
records and Social Security Administration (SSA) records.  
The RO also associated the Veteran's service treatment 
records (STRs) with the claims file.  

The Board notes that the RO must provide a compensation and 
pension examination to a Veteran when the information and 
evidence of record (1) contains competent lay or medical 
evidence of a current diagnosed disability; (2) establishes 
that the Veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease listed in 
38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting during 
the applicable presumptive period if the Veteran has the 
required service to trigger the presumption; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i) (2009).  Because the 
Veteran has no verifiable in-service stressors, as discussed 
below, the RO did not err in not providing the Veteran with a 
compensation and pension examination.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  


Degenerative Joint Disease of the Lumbar Spine

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).  
The factors involved in evaluating and rating disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2009).  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating lumbar spine 
disabilities were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
lumbar spine disabilities were subsumed in the aforementioned 
amended rating schedule for spine disabilities.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his or her claim under the criteria 
that are more to his or her advantage.  The prior criteria 
may be applied for the full period of the appeal.  The new 
rating criteria, however, may only be applied to the period 
of time after their effective date.  VAOPGCPREC 3-00.  As the 
Veteran filed his claim prior to the change in regulations, 
the Veteran's service-connected back disability has been 
considered under the old and amended schedules for rating 
disabilities of the spine.    

The RO assigned the Veteran a 10 percent disability rating 
effective from January 2, 2001, until August 13, 2004, under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5292 for limitation 
of motion of the lumbar spine due to arthritis.  This time 
period represents the date he filed his claim until the date 
the RO granted the Veteran a temporary 100 percent disability 
rating during a period of convalescence.  It is noted that 
this disorder is evaluated under Diagnostic Codes 5235 to 
5243 under the current schedule for rating spine 
disabilities.    

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10 percent, 20 
percent, and 40 percent were assigned for slight, moderate, 
and severe limitation of motion of the lumbar spine, 
respectively.

Also prior to September 26, 2003, lumbosacral strain was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.17a, Diagnostic Code 5295 (2003).  A 10 percent 
rating was warranted for characteristic pain on motion.  The 
next higher 20 percent rating was warranted if there was 
muscle spasm on extreme forward bending, or loss of lateral 
spine motion, unilateral, in the standing position.  The 
highest available schedular evaluation, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.

Effective from September 26, 2003, disabilities of the 
cervical and thoracolumbar spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2009).  The Formula provides the following ratings, in 
relevant part:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees but no more than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  A 40 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine limited to 30 degrees.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension."  See id. Note (5).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information).  There are higher 
ratings available under the General Formula; however, they 
require proof of ankylosis, which is not present in the 
instant case.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2009).

Notes appended to the new General Rating Formula for Diseases 
and Injuries of the Spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.  Id.  Ranges of motion 
are to be rounded to the nearest five degrees.  Id., Note 
(4).  Separate disability ratings are to be given for the 
thoracolumbar and cervical spine segments.  Id., Note (6). 
 Although the criteria under the prior Diagnostic Code 5292 
are less defined and numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See Supplementary Information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  Therefore, even though pre-2003 regulations did not 
define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984.  Therefore, there is no inconsistency in applying the 
current ranges of motion to rating spine disabilities under 
the old criteria. 

Having considered the evidence of record under both the 
former and new rating criteria, the Board finds that the 
Veteran is entitled to an evaluation of 40 percent for his 
service-connected degenerative joint disease of the lumbar 
spine for the entire appeal period.  In this regard, the 
Board notes that the Veteran's spine disorder was manifested 
during the appeal period by subjective complaints of pain, 
numbness, pain during urination, decreased range of motion, 
and difficulty walking, sitting and standing.  In addition, 
there is objective evidence of pain causing decreased range 
of motion of the thoracolumbar spine.  There is no evidence, 
however, of ankylosis of the thoracolumbar spine or the 
entire spine or of incapacitating episodes prescribed by a 
doctor having a total duration of at least four weeks but 
less than six weeks during a twelve-month period.
The Veteran's relevant medical history regarding this claim 
begins with a May 2001 letter from the Veteran's treating 
physician at his VA hospital.  The Veteran's doctor described 
the Veteran's long history of back pain that has gradually 
worsened in the few years prior to his letter.  He has 
observed the Veteran' pain with bending, stooping, and 
lifting since January 2001 and further noted that the Veteran 
experienced pain across his lower back when he walked any 
distance.  According to this doctor, sitting also aggravated 
the Veteran's pain, which required analgesics.  X-rays, a CT 
scan, and an MRI led the doctor to diagnose the Veteran with 
degenerative osteoarthritis of the lumbar spine, disc 
protrusions and herniation at L3-L4 extending to the lower 
aspect of neural vertebral foramina at the right side, spinal 
canal stenosis at L3-L4, and disc protrusion and herniation 
at L4-L5 and L5-S1.  Based on these findings, the doctor 
concluded that the Veteran was totally and permanently 
disabled.  Although no specific range of motion findings were 
associated with this letter or its accompanying treatment 
records, the Board does find that it represents the criteria 
for a 40 percent rating under the old Diagnostic Code 5295, 
to include severe lumbosacral strain with loss of lateral 
motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  To be sure, the 
treatment records do indicate that the Veteran had prominent 
osteophytes and severe narrowing of the intervertebral space 
of the lumbosacral spine in January 2001.  

As part of its duty to assist, the RO afforded the Veteran 
with a compensation and pension examination in October 2005.  
According to the examination report, the Veteran's pain 
increased to moderate/severe when he sat for 30 to 40 minutes 
or walked 10 to 30 yards.  Since the injury's onset, the 
Veteran's degenerative joint disease had progressively 
worsened.  At this point, the Veteran's active range of 
motion of the thoracolumbar spine was zero to 50 degrees with 
pain from 47 to 12 degrees and passively from zero to 90 
degrees with pain from 30 to eight degrees.  He was able to 
extend actively from zero to 18 degrees with pain from 10 to 
zero degrees and passively from zero to 29 degrees with pain 
from 20 to four degrees.  The Veteran's right lateral active 
range of motion spanned zero to 11 degrees with pain from six 
to five degrees while passively he was able to move from zero 
to 22 degrees with pain from seven to zero degrees.  To the 
left, the Veteran's active range of motion was zero to 10 
degrees laterally with pain from seven to zero degrees and 
passively from zero to 13 degrees with pain from seven 
degrees to zero degrees.  Finally, the Veteran's active right 
rotation range of motion was zero to 24 degrees with pain 
from eight to 12 degrees and zero to 25 degrees passively 
with pain from eight to 10 degrees while he could rotate 
actively to the left from zero to 13 degrees with pain from 
10 to 5 degrees and passively from zero to 29 degrees with 
pain from 12 to 10 degrees.  The examining physician 
determined that the Veteran lost about 10 degrees of motion 
to all axes due to pain, fatigue, weakness, or lack of 
endurance, but mostly from pain.  

After this examination, the examiner found a slight scoliosis 
of the lumbar spine with convexity to the left.  He also 
found a laminectomy defect at L3-L4 and partial laminectomy 
at L5.  Furthermore, the examiner noted a narrowing of the 
interspaces throughout the lumbar spine but most marked at 
L3-L4 and L5-S1.  The Veteran also suffered from sclerosis 
about the vertebral body endplates at L3-L4 with some 
anterior osteophyte formation from these two vertebral 
bodies.  Since this examination occurred after the Veteran's 
convalescence period, the Board finds that it is relevant to 
the portion of the appeal period prior to August 14, 2004, 
and probative to the portion of the appeal period from 
November 1, 2004.   

Thus, based on the range of motion findings contained in the 
compensation and pension examination report and the Veteran's 
physician's letter, the Board resolves reasonable doubt in 
the Veteran's favor and finds that his degenerative joint 
disease of the lumbar spine was manifested by severe 
limitation of motion for the entire appeal period under the 
old rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  Therefore, the Veteran's appeal is granted, and 
he will be assigned a 40 percent disability rating for this 
time period.  This represents the highest schedular rating 
available to the Veteran under this Diagnostic Code and the 
highest rating available to the Veteran without ankylosis.

Finally, the Board has also considered whether a separate 
evaluation for a neurological disability is warranted.  The 
Board notes that the May 2001 physician letter noted the 
Veteran had disc herniation, which is a form of 
intervertebral disc syndrome (IVDS).  Under the rating 
criteria applicable at the time the Veteran filed his claim 
for a lower back disability in January 2001, a 0 percent 
disability rating is warranted for postoperative, cured IVDS; 
a 10 percent disability rating is warranted for mild IVDS; 
and a 20 percent rating is warranted moderate IVDS with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).  The treatment records accompanying the May 2001 
letter note that the Veteran had no significant radiculopathy 
in April 2001.  The Board finds that this evidence warranted 
a 10 percent disability rating for mild IVDS that should have 
accompanied the Veteran's service-connection for degenerative 
joint disease of the lumbar spine.  Therefore, the Veteran 
should receive a 10 percent disability rating from January 2, 
2001, the date he filed his claim for degenerative joint 
disease and the effective date of his service-connection for 
that disorder.  

The Board notes that the Veteran has been granted an initial 
rating higher than 20 percent for his degenerative joint 
disease of the lumbar spine for the entire appeal.  This 
decision satisfies his claim for an earlier effective date 
for this disorder.  Hence, this portion of the Veteran's 
claim will be dismissed as moot.  

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2009).  Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.

Earlier Effective Date for Radiculopathy of the Left Leg

The Veteran is service-connected for radiculopathy of the 
left leg associated with his degenerative joint disease of 
the lumbar spine, evaluated as 10 percent disabling effective 
January 29, 2004.  While the Veteran's claim for an 
evaluation higher than 10 percent for radiculopathy is 
remanded below, the Board can adjudicate his claim for an 
earlier effective date for that disability at this time.  The 
Veteran contends that he is entitled to an earlier effective 
date because his medical records and compensation and pension 
examination report in 2001 and 2002 mentioned nerve 
impingement and referenced pain shooting down his legs.  

Unless specifically provided otherwise, the effective date of 
an award of compensation based on a claim shall be fixed in 
accordance with facts found but shall not be earlier than the 
date of receipt of the claim.  See 38 U.S.C.A. § 5110(a).  A 
"claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Id. at 200.

In the interest of providing the procedural background 
pertinent to the claim, the Board notes that the Veteran 
initially filed a claim for radiculopathy in January 2004.  A 
June 2005 rating decision granted the Veteran's claim and 
assigned an effective date of January 29, 2004, the date the 
RO received his claim.  The Veteran then filed an August 2005 
notice of disagreement before the RO issued a February 2007 
statement of the case.  In March 2007, the Veteran filed a 
timely substantive appeal.  

The Board notes that the Veteran contends that he should be 
entitled to an effective date from when he filed his original 
claim for a back disability because medical records referred 
to leg pain and a nerve impingement.  However, the Veteran 
did not file a claim for radiculopathy until January 2004 and 
did not provide any indication that he was seeking 
compensation for such a disorder until after the Board 
accepted his claim and granted service connection for a back 
disability in October 2003.  As set forth earlier in this 
discussion, the effective date for service connection of a 
claim is the date of receipt of the claim or the date on 
which entitlement arose, whichever is later.  38 C.F.R. § 
3.400.  The Veteran did not raise a claim for radiculopathy 
until January 19, 2004.

Therefore, according to the applicable regulation, the 
effective date of the Veteran's allowance should be January 
29, 2004, the date the RO received his claim.  See 38 C.F.R. 
§ 3.400.   The Board, thus, affirms the effective date 
assigned by the June 2005 rating decision.  38 C.F.R. § 
3.400. 
  
PTSD
  
The Veteran contends that while he was on active military 
duty in Thailand from August 1972 until January 1973, snipers 
were reported approximately 20 miles away.  He claims that he 
knew "it was only a matter of time before we were hit" but 
does not remember the numbers of servicemen killed or injured 
and could not provide any names of others who were killed or 
wounded.  Furthermore, the Veteran alleges that he was 
awakened many times by prostitutes and drug dealers that made 
their way through the perimeter at night and was afraid the 
"enemy could come and kill at will."  Associated with this 
allegation, the Veteran states that he was awoken by gunfire 
once but never learned the source of the gunfire.  He asserts 
that these stressors caused his PTSD.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between diagnosed PTSD and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2009).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f) (2009).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

The Board notes that the Veteran does not contend and the 
evidence does not show that he engaged in combat with the 
enemy during his service.  Indeed, the Veteran is not in 
receipt of any awards or decorations indicative of 
participation in combat and his military occupation specialty 
of aviation supply also does not indicate combat service.  
Thus, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of his 
claimed stressors. 

A review of the evidence of record, however, reveals that the 
Veteran's claimed stressor events have not been independently 
corroborated by credible supporting evidence.  Indeed, the 
Veteran was unable to provide details about his 
aforementioned stressors that were specific enough to verify 
the stressors.  While he was in Thailand during the period 
stated, the Veteran stated in December 2006 that he did not 
know the names or units of anyone else involved.  In November 
2006, a report of contact form states that the Veteran has no 
information regarding his stressors, cannot remember any 
details, and has no more information to send to the RO.  
Based on this investigation, the RO concluded that the 
information provided was insufficient to allow the U.S. Army 
and Joint Services Records Research Center to conduct 
meaningful research of the Marine Corps or National Archives 
and Records Administration records.  Simply stated, the 
Veteran never provided reliable information to corroborate 
any in-service stressor.  

As the Veteran's claimed stressors have not been verified, 
the preponderance of the evidence weighs against his claim, 
and service connection for PTSD is not warranted.  In 
reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

1.  Entitlement to an initial rating of 40 percent for 
service-connected degenerative joint disease of the lumbar 
spine is granted for the entire appeal period.
 
2.  Entitlement to an effective date earlier than November 1, 
2004, for the grant of a 20 percent evaluation for service-
connected degenerative joint disease of the lumbar spine 
following convalescence is dismissed as moot.

3.  Entitlement to an effective date earlier than January 29, 
2004, for the grant of service connection for radiculopathy 
of the left leg associated with degenerative joint disease of 
the lumbar spine is denied. 

4.  Entitlement to service connection for PTSD is denied.

REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims.  

The Veteran claims that he is entitled to an initial 
evaluation higher than 10 percent for service-connected 
radiculopathy affecting the left leg associated with 
degenerative joint disease of the lumbar spine.  However, the 
latest compensation and pension examination of record took 
place in October 2005, almost four years ago.  Given the 
passage of time since his most recent examination and the 
allegations set forth herein, the Board finds that a new 
compensation and pension examination would assist the Board 
in clarifying the extent of the Veteran's radiculopathy and 
would be instructive with regard to the appropriate 
disposition of the issue under appellate review.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled 
to a new examination after a two-year period between the last 
VA examination and the Veteran's contention that the 
pertinent disability had increased in severity); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).  Thus, this matter must 
be remanded for a compensation and pension examination to 
ascertain the current severity of the Veteran's radiculopathy 
affecting the left leg associated with degenerative joint 
disease of the lumbar spine.

The Board notes that the Veteran was treated for depression 
in service and is currently diagnosed with depression.  The 
RO must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a current 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  Therefore, the Veteran should be 
afforded a compensation and pension examination in order to 
obtain a competent medical opinion regarding whether the 
Veteran's currently diagnosed depression is at least as 
likely as not a direct result of his military service.  

In conjunction with these examinations, the Veteran should 
also receive a medical opinion stating whether or not he is 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities.  
See 38 C.F.R. § 4.16(b) (2009).      
  
After the aforementioned development and readjudication is 
complete, the RO should determine whether the Veteran meets 
the requirements for TDIU under VA regulations.  See 
38 C.F.R. § 4.16(a) (2009).  If he does not, the RO should 
consider whether the Veteran is unemployable by reason of 
service-connected disabilities, and, thus, should be referred 
to the Director, Compensation and Pension Service, for extra-
schedular consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran an appropriate 
medical examination to determine the 
nature and extent of any current 
manifestations of his service-connected 
radiculopathy affecting the left leg 
associated with degenerative joint disease 
of the lumbar spine.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file and a copy of this remand should be 
made available for review in connection 
with the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected radiculopathy affecting the left 
leg and any other nonservice-connected 
disorders that may be found.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Schedule the Veteran with an 
appropriate medical examination in order 
to determine the etiology of his currently 
diagnosed depression.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should specifically state 
whether or not the Veteran's depression is 
at least as likely as not (i.e., 
probability of 50 percent) etiologically 
related to the Veteran's active military 
service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  
  
3.  Schedule the Veteran with an 
appropriate medical examination in order 
to determine whether or not he is unable 
to secure and follow a substantially 
gainful occupation by reason of his 
service-connected disabilities.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file and a copy of this remand 
should be made available for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.
   
4.  Thereafter, the Veteran's claims should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


